Citation Nr: 0217772	
Decision Date: 12/09/02    Archive Date: 12/18/02	

DOCKET NO.  97-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for low back disability.

(The issue of entitlement to service connection for 
stomach disability will be the subject of a subsequent 
Board decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
July 1942 to October 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 1996, a statement of the case was received in 
December 1996, and a substantive appeal was received in 
February 1997. 

The Board is undertaking additional development of the 
issue of entitlement to service connection for stomach 
disability pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the development has been 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing 
the response of the veteran and his representative, the 
Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

Low back disability was not manifested during the 
veteran's active duty service or for many years 
thereafter, and the veteran's current low back disability 
is not otherwise related to his active duty service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reveal no treatment for a back 
disorder.  Extensive service medical records indicate 
treatment for several disorders and symptoms not at issue 
before the Board at this time.  Significantly, no 
reference is made to a back injury.  He was discharged in 
"good" condition in October 1943.  

The veteran filed a claim for VA compensation in November 
1943.  Significantly, he made no reference to any form of 
back disorder.  On VA examination in January 1946, the 
veteran made no reference to a back disorder or injury.  
It was noted the veteran had been treated for a hernia 
after attempting to lift a very heavy object.  However, no 
orthopedic disability was indicated.  No back injury was 
reported and no back disorder was found.

The veteran filed additional claims for VA compensation in 
February 1990, April 1990, February 1996, May 1996, and 
July 1996.  Within none of these claims did the veteran 
make reference to a back disorder.  In a claim received at 
the RO in August 1996, more than 50 years after the 
veteran's discharge from active service, he indicated that 
he injured his back in 1943.  The veteran indicated 
extensive treatment for this condition, including surgery.  
In this regard, it must be noted that service medical 
records fail to indicate treatment for back surgery during 
the veteran's active service.  The veteran reported that 
he remained in the hospital for 4 1/2 months until he was 
discharged from the Army.  It was also reported that the 
veteran had been turned down for several jobs because of 
his back. 

Medical records were obtained by the RO.  They include 
treatment of the veteran's back many years after his 
discharge from active service.  In July 1983, the veteran 
was treated at Baylor University Medical Center in Dallas, 
Texas, with a diagnosis of spondylolysis and Grade II 
spondylolisthesis at L5-S1.  It was indicated the veteran 
suffered spinal canal stenosis and nerve root canal 
stenosis secondary to this condition.  Outpatient 
treatment records associated with this treatment fail to 
note the veteran's military service.  

An August 1983 outpatient treatment report notes the 
veteran's health care provider stating that the veteran's 
back injuries are probably the result of an "on-the-job 
injury because of traumatic spondylolysis and 
spondylolisthesis."  In response to this notation, the 
veteran indicates that the examiner stated this so he 
could file a workmen's compensation claim.  These 
outpatient treatment records fail to note the veteran's 
alleged service injury.  

The veteran's representative submitted written argument in 
November 1997 and September 2002.

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board has considered the issue of whether it should 
attain a medical opinion in order to determine the 
etiology of the veteran's current back disorder.  However, 
a detailed review of service medical records and post-
service medical records fails to indicate a back disorder 
related to the veteran's military service more than 
50 years ago.  The Board finds that the record as it 
stands includes sufficient competent medical evidence to 
decide the claim and that an examination and etiology 
opinion are not necessary.  38 C.F.R. § 3.159(c)(4); See 
66 Fed. Reg. 45,631 (Aug. 29, 2001). 

The record in this case includes service medical records, 
VA and private clinical records, and the veteran's 
statements.  Significantly, no pertinent evidence that has 
not already been obtained has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with this claim.  Moreover, a September 2002 
letter to the veteran effectively furnished notice of the 
types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have 
been met.  

III.  Analysis

The issue before the Board involves the claim of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis of the back, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records fail to indicate any form of back 
injury or back disorder.  Extensive medical treatment 
during the veteran's military service does not cite to a 
back disorder or complaints of a back disability.  The 
veteran alleges that he has a permanent back disorder as a 
result of an injury that is alleged to have occurred 
nearly 60 years ago.  However, the record is devoid of any 
evidence of a back injury or back disability in service.  
Medical records do not reflect the back disorder until the 
early 1980's.  When the fact of chronicity in service is 
not adequately supported, as in this case, a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Based on a total lack of 
evidence of a back injury in service, and with no 
competent evidence that the current back disability is 
related to service, the Board finds the preponderance of 
evidence is against the claim.  The August 1983 outpatient 
treatment report, associating this condition with a post 
service injury only supports this determination.  Hence, 
the claim must be denied.

With regard to the veteran's own contention that he has a 
back disability related to an injury in service in 1943, 
as a layperson he may be competent to report that an 
injury occurred; however, he is not competent to relate a 
current disability to such injury.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  



ORDER

Entitlement to service connection for low back disability 
is not warranted.  To this extent, the appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

